Case 1:20-cv-03477-LLS Document 26-9 Filed 08/31/20 Page 1 of 10




            EXHIBIT 7
           Case 1:20-cv-03477-LLS Document 26-9 Filed 08/31/20 Page 2 of 10


Functional Ecology 2017, 31, 613–621                                                              doi: 10.1111/1365-2435.12762


Consequences of a nectar yeast for pollinator
preference and performance
Robert N. Schaeffer*,†,1, Yu Zhu Mei1, Jonathan Andicoechea1, Jessamyn S. Manson2 and
Rebecca E. Irwin‡,1
1
 Department of Biological Sciences, Dartmouth College, Hanover, New Hampshire 03755, USA; and 2Department of
Biology, University of Virginia, Charlottesville, Virginia 22904, USA




         Summary
         1. Pollinators utilize ﬂoral resources that vary in colour, scent and reward quality. Variation
         in such traits, including nectar rewards, in addition to cues associated with their quality, can
         inﬂuence pollinator foraging decisions with consequences for pollinator reproductive success.
         Nectar is commonly subject to colonization by micro-organisms capable of aﬀecting a suite of
         traits important for pollinator attraction and ﬁtness; yet, links between microbial presence and
         changes in pollinator preference and performance remain few.
         2. Here, we evaluated the eﬀects of a nectar-inhabiting micro-organism on pollinator foraging
         behaviour and reproduction using the common eastern bumblebee Bombus impatiens and the
         cosmopolitan nectar yeast Metschnikowia reukauﬁi. Using a combination of choice and no-
         choice behavioural and feeding assays, we manipulated the presence and viability of
         M. reukauﬁi in nectar and assessed bumblebee foraging and reproductive responses.
         3. Bombus impatiens workers responded positively to the presence of yeasts. Foragers trained to
         associate yeast presence with ﬂower colour visited a signiﬁcantly greater proportion of ﬂowers
         inoculated with yeast when subject to a colour discrimination test. Moreover, foragers na€ıve to
         nectar yeasts incorporated more yeast-inoculated ﬂowers into initial foraging bouts when
         presented with a novel ﬂoral array. In addition, bees spent signiﬁcantly longer foraging on
         yeast-inoculated ﬂowers compared to yeast-free ﬂowers. However, when we manipulated yeast
         presence and viability in microcolonies of queenless workers, we found no eﬀect of yeast on
         components of bumblebee reproduction, such as initiation of egg laying and number of eggs
         laid. This lack of an eﬀect of yeast persisted even under conditions of pollen limitation.
         4. Taken together, these results suggest that nectar yeasts can enhance ﬂoral signalling and
         alter pollinator foraging behaviour at individual ﬂowers, though they may not directly aﬀect
         pollinator performance. Thus, nectar yeasts may play a signiﬁcant role in mediating pollinator
         foraging behaviour, with consequences for plant ﬁtness and evolution of ﬂoral traits.

         Key-words: Bombus impatiens, Metschnikowia reukauﬁi, nectar yeasts, pollinator preference,
         pollinator reproduction


                                                                    also attract non-pollinating ﬂower visitors, both seen and
Introduction
                                                                    unseen, who exploit nectar for their own beneﬁt at the
Floral nectar is a critical resource that mediates plant–polli-     potential expense of the plant and competing legitimate
nator mutualisms. As the primary energy source for many             ﬂower visitors (Adler & Bronstein 2004; Herrera, Garcıa &
pollinators such as bees, nectar not only fuels activity (Nieh      Perez 2008; Irwin et al. 2010). Recent surveys have demon-
et al. 2006), but can also be an important determinant of           strated that nectar-inhabiting micro-organisms (NIMs) are
reproductive success (Pelletier & McNeil 2003). Nectar can          ubiquitous (Brysch-Herzberg 2004; Herrera, Garcıa &
                                                                                                        
                                                                    Perez 2008; Fridman et al. 2012; Alvarez-P erez & Herrera
*Correspondence author. E-mail: schaeﬀer.robert@gmail.com           2013) and are likely to interact with plants and pollinators.
†
 Present address. Department of Entomology, Washington State
University, Pullman, Washington 99164, USA
                                                                    Yeasts, commonly present in nectar, can modify a variety
‡
 Present address. Department of Applied Ecology, North Carolina     of nectar traits important for pollinator attraction (Waller
State University, Raleigh, North Carolina 27695, USA                1972; Alm et al. 1990; Dyer et al. 2006), including sugar

© 2016 The Authors. Functional Ecology © 2016 British Ecological Society
           Case 1:20-cv-03477-LLS Document 26-9 Filed 08/31/20 Page 3 of 10


614 R. N. Schaeﬀer et al.

content, pH, scent, amino acids and temperature (Raguso            determining how NIMs aﬀect pollinator decision-making
2004; Herrera & Pozo 2010; Peay, Belisle & Fukami 2012;            may be pollinator- or context-dependent.
Vannette, Gauthier & Fukami 2013). These changes in nec-              The eﬀects of NIMs may not be limited to pollinator
tar can have strong eﬀects on plant ﬁtness, ranging from           foraging behaviour, but also extend to changes in pollina-
positive to negative (Herrera, Pozo & Medrano 2013; Van-           tor performance. Nectar comprises the primary energy
nette, Gauthier & Fukami 2013; Schaeﬀer & Irwin 2014),             source for many pollinators, such as bumblebees, hum-
mediated through changes in pollinator foraging behaviour.         mingbirds and species of Lepidoptera (Proctor, Yeo &
However, how NIMs aﬀect the link between pollinator for-           Lack 1996), and the abundance of ﬂoral resources avail-
aging preferences and pollinator ﬁtness remains relatively         able is an important determinant of performance and
unexplored, representing a critical missing link in our            reproduction. For example, bumblebee colony develop-
understanding of NIM eﬀects on pollination mutualisms.             ment, worker production and/or reproductive success (pro-
Thus, while the presence of NIMs in nectar has been docu-          duction of new queens and males, hereafter referred to as
mented repeatedly, there is still little known about the con-      sexuals) can be limited by ﬂoral resource availability (Bow-
sequences of these organisms for pollinator foraging               ers 1985; Sutcliﬀe & Plowright 1990; Pelletier & McNeil
decisions or whether the consumption of NIMs is beneﬁcial          2003; Williams, Regetz & Kremen 2012). Given the impor-
or deleterious to nectar-feeding animals.                          tance of ﬂoral resources for bumblebee development and
   Optimal foraging theory predicts that pollinators should        reproduction, we still know surprisingly little about how
alter foraging behaviour in response to variation in nectar        variation in resource quality aﬀects colony performance.
traits, which can be altered by NIM presence and metabo-           Drastic reductions in sugar concentration (Herrera, Garcıa
lism (Emlen 1966; MacArthur & Pianka 1966). To forage              & Perez 2008) and variation in amino acid content (Kevan
optimally, pollinators such as bumblebees should avoid             et al. 1988; Peay, Belisle & Fukami 2012) in ﬂoral nectar
ﬂowers colonized by NIMs, as NIM utilization of sugars             through NIM activity may contribute to variation in nec-
can leave nectar less energetically rewarding (Herrera,            tar resource quality. NIM-induced changes in nectar sugar
Garcıa & Perez 2008; Canto & Herrera 2012; Schaeﬀer,             chemistry may lead to poor resource conditions, reducing
Vannette & Irwin 2015). Bumblebees are sensitive to changes        colony production of workers and/or sexuals. Alterna-
in nectar traits, including sugar type (Pouvreau 1974; Mom-        tively, NIMs, speciﬁcally yeasts, may enhance worker and
maerts, W€ackers & Smagghe 2013), sugar concentration              sexual development due to their direct nutritional value as
(Cnaani, Thomson & Papaj 2006) and volume (Real 1981,              a protein and amino acid source (Northrop 1917). The
1991). Alternatively, if NIMs ferment nectar (Wiens et al.         degree to which costs and beneﬁts of NIMs balance to
2008), ﬂowers containing NIMs may remain attractive due            aﬀect pollinator performance has remained unexplored.
to the caloric value of ethanol, which is nearly twice that of        In a series of laboratory experiments, we tested the
carbohydrates (Dudley 2000). Moreover, ethanol and vola-           hypothesis that nectar yeasts aﬀect pollinator preference
tiles associated with yeast fermentation may provide forag-        and performance using the common eastern bumblebee
ing cues to pollinators (Kevan et al. 1988; Ehlers & Olesen        Bombus impatiens Cresson (Apidae). We used two
1997; Raguso 2004), acting as an honest signal to indicate         approaches to assess the potential for yeasts to mediate
nectar presence and availability. One or more of these mech-       components of B. impatiens foraging behaviour. First, for-
anisms may aﬀect pollinator preference and behaviour.              aging worker bees were trained to associate a nectar treat-
   A limited number of studies have tested the degree to           ment (i.e. yeast present or absent) with a ﬂoral trait (i.e.
which NIMs mediate pollinator foraging behaviour (Kevan            colour) and then subjected to a series of binary colour
et al. 1988; Herrera, Pozo & Medrano 2013; Vannette,               choice tests. Secondly, inexperienced (i.e. na€ıve) foragers
Gauthier & Fukami 2013; Schaeﬀer & Irwin 2014). Both               were exposed to an array of novel ﬂowers containing
Herrera, Pozo & Medrano (2013) and Schaeﬀer & Irwin                yeast-inoculated or sterile nectar to test whether bees could
(2014) found that wild bumblebees remove more nectar               identify a cue associated with yeast presence and modify
from ﬂowers densely populated with yeasts, suggesting a            their foraging behaviour. Finally, we used a no-choice
preference for ﬂowers with NIMs. In addition, Herrera,             feeding assay to assess whether consumption of yeast and
Pozo & Medrano (2013) found that captive bumblebees                yeast-modiﬁed nectar aﬀected the reproductive success of
(Bombus terrestris) respond positively to the presence of          B. impatiens microcolonies. Together, these experiments
yeasts, visiting a signiﬁcantly greater proportion of yeast-       provide a comprehensive test of the potential for a nectar
inoculated ﬂowers. These eﬀects may not be universal, how-         micro-organism to aﬀect the preference and performance
ever. Kevan et al. (1988) failed to detect an eﬀect of yeasts      of a common generalist pollinator.
on the foraging behaviour of honeybees. Moreover, Van-
nette, Gauthier & Fukami (2013) found that nectar yeasts
did not aﬀect the foraging behaviour of hummingbird polli-         Materials and methods
nators, whereas nectar bacteria were a strong deterrent.
Bacterial colonization of nectar can also have strong deter-       STUDY SYSTEM

rent eﬀects on honeybees and bumblebees (Good et al.               We studied the behavioural and reproductive consequences of
2014; Junker et al. 2014). Given these contradictory results,      interactions between the bumblebee B. impatiens and the

                           © 2016 The Authors. Functional Ecology © 2016 British Ecological Society, Functional Ecology, 31, 613–621
             Case 1:20-cv-03477-LLS Document 26-9 Filed 08/31/20 Page 4 of 10


                                                                                             Yeast eﬀects on pollinator preference 615

nectar-inhabiting yeast Metschnikowia reukauﬁi (Metschnikowia-           foraging decisions of other workers. We tested a total of 22
ceae). As a generalist native forager, B. impatiens forages on a vari-   workers from two source colonies (Colony 1: 13 bees; Colony 2:
ety of plant species that regularly harbour nectar yeasts (Golonka       nine bees).
& Vilgalys 2013), including M. reukauﬁi. For both the preference         Statistical analyses. All analyses (here and below) were per-
and performance experiments, we used commercial colonies of              formed using R version 3.2.2 (R Core Team 2015). To assess
B. impatiens (Biobest Canada, Leamington, ON, Canada). Metsch-           whether yeasts aﬀected foraging preference, we ﬁt an intercept-
nikowia reukauﬁi is a cosmopolitan, ascomycetous yeast of the            only mixed model with individual bees and colonies as random
Metschnikowia clade. It is commonly associated with ﬂoral nectar         factors to the proportion of visits to yeast-inoculated artiﬁcial
and pollinators, with typical densities of 103–104 yeast cells mm 3      ﬂowers. This model was ﬁt with a binomial error distribution
in ﬂoral nectar (Lachance et al. 2001; Herrera et al. 2009; Belisle,     using the LME4 package (Bates et al. 2015). A signiﬁcant eﬀect on
Peay & Fukami 2011; Schaeﬀer, Vannette & Irwin 2015). Metsch-            preference was tested through examination of whether ﬂower
nikowia reukauﬁi can degrade nectar, with total sugar concentra-         selection was non-random. This was achieved by comparing the
tion and per cent sucrose declining, and per cent fructose and           intercept estimated in our model to an expected value under ran-
glucose increasing, as yeast cell density increases (Schaeﬀer, Van-      dom foraging (05) using a two-tailed, one-sample t-test.
nette & Irwin 2015). In our experiments, we used an isolated
M. reukauﬁi strain (03-342o2, Marc-Andre Lachance, University
of Western Ontario) collected from a milkweed beetle found on            Experiment 2: Na€ıve forager test
bindweed (Calystegia sepium) in Long Point, Ontario, Canada.
                                                                         Experiment 1 allowed us to test whether NIMs aﬀected preference
                                                                         following exposure to ﬂowers with vs. without yeast. Here, we
PREFERENCE EXPERIMENTS                                                   focused on workers na€ıve to the nectar yeast treatment and ﬂoral
                                                                         phenotype (i.e. colour) to assess whether inexperienced bumble-
We used commercial colonies of B. impatiens consisting of one            bees could respond to the presence of yeast. Na€ıve foragers were
queen and approximately 30–50 workers. Colonies were provided            exposed to a novel, monochromatic ﬂower array consisting of arti-
pollen ad libitum and, prior to experimentation, were connected to       ﬁcial ﬂowers constructed as described in Experiment 1. We pre-
a screened ﬂight cage (215 9 115 9 235 m) using a wire mesh           sented ﬂowers to the foragers using a styrofoam board with
tube with plastic gates. Outside of periods in which behavioural         artiﬁcial ﬂowers (N = 40) embedded upright in a 4 9 10 grid,
assays were conducted, colony workers were allowed full access to        allowing foragers an equidistant choice between each ﬂower in the
a foraging arena to collect 30% (w/w) sucrose solution from a            array (distance between any two ﬂowers: 85 cm). One of two nec-
multiwell feeder located in the ﬂight cage. Workers making regular       tar treatments were randomly assigned to ﬂowers at each position:
foraging trips between the colony and feeder were individually           control (30% (w/w) sucrose solution) or yeast [M. reukauﬁi-inocu-
marked with paint pens for use in the behavioural assays (here-          lated 30% (w/w) sucrose solution inoculated 7 days prior to each
after referred to as foragers).                                          replicate], respectively. We used a Sony Super SteadyShot HDR-
                                                                         SR11 high-speed video camera (Sony Electronics, San Diego, CA,
                                                                         USA) to record the number of visits to ﬂower positions and forag-
Experiment 1: Preference test                                            ing time per ﬂower. Flowers were initially ﬁlled with 2 lL of solu-
                                                                         tion and reﬁlled using pipettes following each visit. Each bee
Artiﬁcial ﬂowers were constructed from 15-mL microcentrifuge            (N = 10 workers from one colony) participated in only one assay
tubes with either blue or yellow construction paper circles (diame-      and was prevented from returning to the colony. For each bee,
ter = 38 cm) attached around the mouth of the tubes, simulating         new ﬂowers were used, with nectar treatments randomized. When
artiﬁcial corollas. We used a blue–yellow colour dimorphism to           each bee ﬁnished foraging, bee size was estimated by measuring
facilitate easier discrimination on the part of the forager between      the length of the radial cell of the right wing, which correlates pos-
the control and yeast nectar treatments (Gegear, Manson &                itively with bee size (Harder 1982).
Thomson 2007). We presented a pair of ﬂowers to the foragers
                                                                         Statistical analyses. To assess whether na€ıve foragers could
using a styrofoam board with ﬂowers embedded upright and
                                                                         respond to the presence of yeast, as in Experiment 1, we ﬁt an inter-
10 cm apart. On a per-forager basis, each colour was assigned one
                                                                         cept-only mixed model, with bee size as a covariate and bee identity
of two treatments: 2 lL of either control solution [30% (w/w)
                                                                         as a random factor, to the proportion of visits to yeast-inoculated
sucrose solution] or yeast solution (M. reukauﬁi-inoculated 30%
                                                                         artiﬁcial ﬂowers. A signiﬁcant eﬀect on preference was tested
w/w sucrose solution inoculated 7 days prior to each replicate).
                                                                         through examination of whether ﬂower selection was non-random
The choice of a 7-day incubation period falls within the range of
                                                                         by comparing the intercept estimated in our model to an expected
ﬂower ages for species from which M. reukauﬁi has been isolated
                                                                         value under random foraging (05) using a two-tailed, one-sample t-
(Herrera, Garcıa & Perez 2008). We trained marked bees to forage
                                                                         test. To account for learning and the potential for preference to
freely on arrays consisting of one ﬂower type, with a training ses-
                                                                         change as foragers gained experience, we also examined how the
sion consisting of successive foraging trips to each ﬂower. This
                                                                         proportion of visits to yeast-treated ﬂowers changed within a forag-
approach ensures that foragers experience each colour–nectar
                                                                         ing bout. Visits were blocked by 5 for up to 35 ﬂower visits (or seven
treatment combination before being subjected to the preference
                                                                         blocks) and were compared using a one-way repeated-measures
test. We randomized the colour–nectar treatment association
                                                                         ANOVA with number of visits as a ﬁxed factor and proportion of
across bees to control for potential colour bias in foraging deci-
                                                                         choices to yeast-treated ﬂowers as a response (Gegear, Manson &
sions. Following training, foragers were presented with a paired
                                                                         Thomson 2007). Finally, to assess how nectar yeast treatment
array containing one ﬂower of each treatment type and their for-
                                                                         aﬀected mean foraging time per nectar treatment, we used a linear
aging choice was recorded. When presented with a pair, once a
                                                                         mixed-eﬀects model with nectar treatment as a ﬁxed factor and bee
choice was made, the other ﬂower was covered and the pair was
                                                                         size and identity as covariate and random eﬀect, respectively. Forag-
removed and replaced with a fresh pair of ﬂowers. Each forager
                                                                         ing time was log-transformed prior to analysis to improve normality.
was presented with 10 paired arrays with ﬂower colour location
randomized for each array, and a proportion of choices to each
colour was calculated for each individual bee. Once a bee had for-       PERFORMANCE EXPERIMENT
aged on all 10 paired arrays, it was prevented from returning to
the colony. This minimized the potential for yeast inoculation of        We exploited the developmental strategy of queenless colony
honey pots within the colony, which could potentially inform             workers to assess the eﬀects of nectar yeasts on the reproductive

© 2016 The Authors. Functional Ecology © 2016 British Ecological Society, Functional Ecology, 31, 613–621
            Case 1:20-cv-03477-LLS Document 26-9 Filed 08/31/20 Page 5 of 10


616 R. N. Schaeﬀer et al.

success of B. impatiens. In queenless colonies comprised of             nectar feeders were weighed prior to and after microcolony feed-
multiple workers, one worker will establish dominance and act as        ing for 24 h, allowing us to obtain estimates of daily pollen and
‘queen’ through development of oocytes, suppression of ovary            nectar consumption.
development in subordinate workers, and laying male eggs
(Cnaani, Schmid-Hempel & Schmidt 2002; Cnaani, Wong &
Thomson 2007). We constructed microcolonies of queenless work-          Fitness and viability
ers that were fed diﬀerent diets to experimentally test the eﬀects of
yeasts on microcolony reproduction. Prior studies have docu-            We monitored microcolonies daily to inspect for worker survival,
mented that microcolonies provide good mimics of colony                 egg laying, larval ejection and oophagy. Microcolonies were termi-
responses to changes in food resources (Tasei & Aupinel 2008).          nated 14 days post-egg laying (Tasei & Aupinel 2008). We then
Workers for microcolonies were obtained from pupal clumps of            measured the following parameters of microcolony reproduction:
commercial B. impatiens source colonies (Biobest Canada). Source        (i) number of days to egg laying, (ii) number of larvae and eggs
colonies were fed 30% (w/w) sucrose solution ad libitum, and            produced and (iii) weight of larvae and eggs. Measuring oﬀspring
pollen was provided daily.                                              production and quality (size) allowed us to assess protein assimila-
                                                                        tion and caloric intake (Simpson & Raubenheimer 1995; Pernal &
                                                                        Currie 2000; Manson & Thomson 2009).
Treatments
We manipulated yeast presence (absent/present), viability (live/        Statistical analyses
heat-killed) and pollen availability (low/high) in a fully crossed
factorial design to assess the eﬀects of yeast on pollinator perfor-    We used separate linear mixed-eﬀects models to assess the eﬀect
mance and whether these eﬀects varied depending on nutritional          of dietary treatments on nectar and pollen feeding behaviour.
status. By manipulating yeast presence, viability and pollen avail-     Mean daily nectar and pollen consumption were calculated for
ability, we could assess the contribution of yeast as a direct nutri-   each microcolony and used as response variables. Predictor vari-
tional source for pollinators when pollen was in limited supply, as     ables included yeast presence, yeast viability, pollen availability
yeast can serve as a protein and amino acid source for other            and their interactions, mean colony radial cell length as a covari-
insects (Chippindale et al. 1993, 1997; Min & Tatar 2006). In           ate, and colony of origin as a random eﬀect. The interaction terms
addition, we could test for indirect eﬀects of yeast on pollinator      and covariate were tested for signiﬁcance using Wald tests (ANOVA
reproduction through potential changes in nectar chemistry due to       function in the CAR package), and then sequentially removed from
yeast metabolic activity. We constructed 15 microcolonies per           the ﬁnal models when not signiﬁcant (Fox & Weisberg 2011). For
treatment combination, with each microcolony comprised of three         post hoc pairwise comparisons between treatments, we applied
worker bees obtained from one of seven source colonies. In cases        Tukey’s HSD tests of diﬀerences of least squares means.
where a worker perished during the experiment, the microcolony             To test for the eﬀects of dietary treatments on the probability
was terminated and discarded from future analyses, leaving 9–15         of egg laying, we used a generalized linear mixed-eﬀects model (bi-
microcolonies per treatment.                                            nomial error distribution) with source colony as a random eﬀect.
                                                                        Mean radial cell length of the workers was included as a covariate,
                                                                        but was not signiﬁcant and removed from the ﬁnal model. For
Feeding microcolonies                                                   microcolonies that laid eggs, we used MANOVA to test how dietary
                                                                        treatments aﬀected the number of oﬀspring produced (eggs and
Microcolonies were supplied with 3 mL of one of the following           larvae) and mean larval weight, with mean marginal cell length as
four nectar treatments daily. Sterile, 30% (w/w) sucrose solution       a covariate. We used MANOVA to control for potential correlation
served as the control. Our live yeast treatment consisted of the        between oﬀspring production and larval weight because the same
same solution inoculated with M. reukauﬁi (104 cells mm 3) incu-        factors that may make colonies more productive in terms of egg
bated at 25 °C for 4 days. A 4-day incubation period falls within       laying may also make the larvae weigh more (Scheiner 1993).
the range of ﬂower ages for plant species from which M. reukauﬁi        Because so few microcolonies in the low-pollen treatment laid eggs
has been isolated (Herrera, Garcıa & Perez 2008). To ensure that      (see Results), in both models, we could not test for an interaction
yeasts had remained viable and active in solution in the live yeast     between dietary treatments and included main eﬀects only.
treatment, we periodically plated subsamples on YM media and
checked for colony growth. We also noted that the live yeast treat-
ment had characteristic yeastlike odours indicative of fermenta-
                                                                        Results
tion, as well as increased turbidity, which is associated with yeast
growth (R. Schaeﬀer, pers. obs.). To create the yeast-modiﬁed
treatment, we followed the same procedure for creating the live         PREFERENCE EXPERIMENTS
yeast treatment; however, we removed yeast cells from the nectar
via centrifugation (10 min at 4500 g) after the 4-day incubation        Experiment 1: Preference test
period. Yeast cells were pelleted and the supernatant was removed
and transferred to new sterile vials. Finally, to create the heat-      Trained B. impatiens foragers preferred yeast-inoculated
killed yeast treatment, a 30% sucrose solution was inoculated with      over yeast-free solutions. A signiﬁcant proportion of
M. reukauﬁi at a density of 104 cells mm 3. Immediately follow-
                                                                        choices made by trained individual foragers were for yeast-
ing inoculation, the solution was incubated at 90 °C for 15 min to
kill cells. Pollen was supplied daily, consisting of a ball of pollen   treated ﬂowers (079  006, mean  SE), representing a
dough made with a 3 : 1 ratio of pollen to 30% sucrose solution.        signiﬁcant departure from the expectation of random for-
We used a wildﬂower pollen mix from Koppert Biological Systems          aging (t = 507, d.f. = 21, P < 00001).
(Howell, MI, USA). High- and low-pollen-availability (crossed
with our nectar treatments) colonies received c. 300 mg or
c. 30 mg balls, respectively. This reduction in pollen availability     Experiment 2: Na€ıve forager test
by an order of magnitude falls below the observed mean daily pol-
len consumption rate of a microcolony (576  15 mg day 1) (R.         Na€ıve foragers visited 35–67 ﬂowers in a foraging bout.
N. Schaeﬀer and R. E. Irwin, unpubl. data). Pollen balls and            These foragers also responded positively to the presence of

                              © 2016 The Authors. Functional Ecology © 2016 British Ecological Society, Functional Ecology, 31, 613–621
                                              Case 1:20-cv-03477-LLS Document 26-9 Filed 08/31/20 Page 6 of 10


                                                                                                                                          Yeast eﬀects on pollinator preference 617

yeasts in nectar. A signiﬁcantly higher proportion of early                           to diet treatments. As predicted, pollen availability had a
visits to the ﬂower array were to yeast-inoculated ﬂowers                             signiﬁcant eﬀect on pollen consumption. Microcolonies
(Fig. 1); however, this proportion varied signiﬁcantly over                           that were provisioned with a greater quantity of pollen
time as foragers gained experience within a foraging bout                             consumed signiﬁcantly more than those provisioned less
(F6,63 = 259, P = 003). Across all ﬂower visits in a bout,                          (Fig. 2a; v21 = 7704, P < 00001). Moreover, we detected a
a higher proportion of visits were to yeast-treated ﬂowers                            signiﬁcant eﬀect of mean colony marginal cell length on
(060  0052), though this did not signiﬁcantly deviate                              pollen feeding (v21 = 1005, P = 0002), indicating that
from a pattern of random foraging (t = 192, d.f. = 9,                                microcolonies with larger bees consumed more pollen. In
P = 009). However, across all ﬂower visits, foragers spent                           contrast, pollen consumption was not aﬀected by any of
34% longer foraging on yeast-inoculated ﬂowers in com-                                the nectar yeast treatments (v23 = 417, P = 024).
parison with controls (F1,9 = 639, P = 003).                                           Pollen availability similarly had a signiﬁcant eﬀect on
                                                                                      patterns of nectar consumption. Microcolonies in the high-
                                                                                      pollen treatment consumed signiﬁcantly more nectar than
PERFORMANCE EXPERIMENT
                                                                                      those provisioned with less pollen (Fig. 2b; v21 = 444,
Pollen limitation aﬀected some metrics of microcolony per-                            P = 0035). We detected a marginally signiﬁcant eﬀect of
formance, but these impacts were not modiﬁed by nectar                                nectar treatment on nectar consumption (v23 = 692,
yeast treatments, nor did these diet treatments aﬀect                                 P = 007), with microcolonies exposed to the control nec-
mortality (v23 = 164, P = 065). The probability that                                tar consuming upwards of 13% more nectar daily than the
microcolonies laid eggs was almost three times lower in the                           other treatments.
low- vs. high-pollen treatments (Fig. 2; v21 = 1562,
P < 00001). In contrast, nectar yeast treatment had no
signiﬁcant eﬀect on the probability of egg laying                                                                                0·05   (a)            Pollen availability   High   Low
                                                                                            Pollen consumption (mg day−1)

(v23 = 101, P = 080). For microcolonies that produced
                                                                                                                                 0·04
eggs, we found no eﬀect of the nectar yeast treatment
(MANOVA: k = 091, F6,38 = 031, P = 093) or pollen treat-                                                                      0·03
ment (k = 091, F2,19 = 097, P = 040) on the number of
oﬀspring produced or mean larval weight. Across all treat-                                                                       0·02

ments, microcolonies produced 396  047 oﬀspring
                                                                                                                                 0·01
(range: 1–11 oﬀspring) with mean larval weight of
14  6 mg (range: 03–1529 mg).                                                                                                 0·00
   The eﬀects on components of microcolony reproduction
were reﬂective of changes in feeding behaviour in response                                                                        2·5   (b)
                                                                                            Nectar consumption (g day−1)




                                                                                                                                  2·0
                                        1·0




                                                                                                                                  1·5
                                              a
Proportion of visits to yeast flowers




                                                  ab                                                                              1·0
                                                        ab
                                        0·8




                                                                                                                                  0·5
                                                               ab                b
                                                                     ab
                                                                            b
                                                                                                                                  0·0
                                        0·6




                                                                                                                                 1·00   (c)
                                        0·4




                                                                                                     Probability of egg laying




                                                                                                                                 0·75
                                        0·2




                                                                                                                                 0·50



                                                                                                                                 0·25
                                        0·0




                                              5   10    15    20     25     30   35
                                                                                                                                 0·00
                                                       Sequence of visits                                                                 Control   Dead yeast Yeast−modified Live yeast
                                                                                                                                                          Treatment
Fig. 1. Boxplots of the proportion of visits by na€ıve Bombus impa-
tiens foragers to artiﬁcial ﬂowers inoculated with the nectar yeast                   Fig. 2. Eﬀects of pollen availability (high vs. low) and nectar qual-
Metschnikowia reukauﬁi. Bars linked by the same letter are not                        ity (control, dead yeast, yeast-modiﬁed or live yeast) on (a) pollen
signiﬁcantly diﬀerent as determined by a Tukey HSD test. The                          consumption (mg day 1), (b) nectar consumption (g day 1) and
dashed line represents random foraging.                                               (c) probability of egg laying for Bombus impatiens microcolonies.

© 2016 The Authors. Functional Ecology © 2016 British Ecological Society, Functional Ecology, 31, 613–621
          Case 1:20-cv-03477-LLS Document 26-9 Filed 08/31/20 Page 7 of 10


618 R. N. Schaeﬀer et al.

                                                                  nectar, which may aﬀect the foraging behaviour of bum-
Discussion
                                                                  blebees. For example, if NIMs aﬀect nectar scent (Raguso
As ubiquitous members of plant–pollinator communities,            2004), the presence of this additional cue may enhance col-
NIMs have the potential to aﬀect pollinator preference            our discrimination by foragers (Kunze & Gumbert 2001).
and performance through their presence and eﬀects on an           This may occur via improved attention towards visual cues
important energy resource, nectar. Conventional wisdom            if an olfactory signal associated with NIM presence and
and predictions generated from optimal foraging theory            metabolic activity helps orient a forager. Alternatively, the
(Emlen 1966; MacArthur & Pianka 1966) suggest that pol-           combination of colour and scent may lead to better mem-
linators should be deterred by nectar yeasts, as yeast meta-      ory formation and retrieval (Kunze & Gumbert 2001;
bolic activity is capable of altering nectar sugar                Kulahci, Dornhaus & Papaj 2008), which may explain the
concentrations and ratios, making ﬂowers less energetically       high level of accuracy of choices to yeast-inoculated ﬂow-
rewarding (Pyke 1984; Heinrich 2004; Herrera, Garcıa &           ers across foragers in Experiment 1.
Perez 2008). Our results are contrary to conventional wis-          The innate response of na€ıve foragers to the presence of
dom, as B. impatiens foragers responded positively to yeast       yeast in Experiment 2 provides support to the notion that
in both behaviour experiments. These ﬁndings, in combi-           bumblebees can identify a cue associated with yeast pres-
nation with other recent studies (Herrera, Pozo &                 ence even before tasting the nectar. A greater proportion of
Medrano 2013; Vannette, Gauthier & Fukami 2013; Jun-              initial visits by foragers with no previous training were to
ker et al. 2014; Schaeﬀer & Irwin 2014; Schaeﬀer et al.           ﬂowers containing yeast-inoculated nectar (Fig. 1). This
2014), highlight the signiﬁcant role that NIMs may play in        suggests the potential for nectar yeasts to provide an honest
mediating pollinator behaviour, which, until recently, has        signal of nectar presence, and resource availability, poten-
largely been overlooked. Surprisingly, however, even              tially through scent (Raguso 2004). However, as foragers
though pollinators preferred ﬂowers with yeast, neither           gained experience and encountered more ﬂowers, foraging
yeast nor yeast metabolic activity within nectar aﬀected          decisions began to reﬂect random foraging as workers
microcolony performance, with nectar yeast treatments             actively switched between yeast-inoculated ﬂowers and con-
showing no beneﬁts (or costs), even under pollen-limited          trol ﬂowers, both of which contained an equal volume of
conditions.                                                       sugar solution. This suggests that yeasts may be more
   Though foragers responded positively to the presence of        important as a foraging cue rather than preferred resource
yeast, the proximate mechanisms driving changes in beha-          and, moreover, that any potential beneﬁts provided by
viour remain unknown. Bumblebees are capable of dis-              yeasts do not outweigh the costs associated with bypassing
criminating among ﬂowers that diﬀer in a variety of traits,       other similarly coloured ﬂowers once foragers learn that all
including temperature, scent and nectar sugar concentra-          are rewarding. Na€ıve B. terrestris workers responded in a
tion and composition (Kunze & Gumbert 2001; Cnaani,               similar manner to the presence of yeasts, as a signiﬁcantly
Thomson & Papaj 2006; Dyer et al. 2006; Mommaerts,                greater proportion of visits were to a feeder containing
W€ackers & Smagghe 2013). In Experiment 1, after learning         yeast-inoculated artiﬁcial nectar (Herrera, Pozo &
to associate a particular nectar treatment with a ﬂower col-      Medrano 2013). Given variation in nectar availability in
our, foragers were subjected to a series of ﬂower colour          the ﬁeld, pollinators may potentially rely on yeast olfactory
choices. Given the high percentage of choices for yeast-          cues to successfully identify resource patches. Beyond ﬂow-
treated ﬂowers, this result suggests a preference for yeasts      ers and ﬂower-visiting insects, other species such as Droso-
despite their potential eﬀects on nectar sugar composition        phila have been shown to rely on yeasts and yeast odours
(Schaeﬀer, Vannette & Irwin 2015). Recent studies have            to aid in location of plant hosts for food and reproduction
similarly detected evidence of bumblebee preference for           (Becher et al. 2012; Witzgall et al. 2012). While our use of
yeasts (Herrera, Pozo & Medrano 2013; Schaeﬀer & Irwin            artiﬁcial ﬂowers in the studies above allowed us to isolate
2014; Schaeﬀer et al. 2014); in the ﬁeld, wild bumblebees         the eﬀect of yeast on pollinator foraging decisions, the lack
removed signiﬁcantly more nectar from Helleborus foetidus         of odours produced by ﬂoral tissues may have accentuated
and Delphinium nuttallianum ﬂowers that contained yeasts          our treatment diﬀerences. The role of yeast odours as a sig-
in comparison with controls. Preference for yeasts by bum-        nal in mediating plant–pollinator interactions in natural
blebees could result from a number of mechanisms, includ-         systems therefore warrants further investigation.
ing alteration of the taste proﬁle through changes in sugar          Though we detected an eﬀect of yeast on pollinator for-
or amino acid composition (Herrera, Garcıa & Perez 2008;        aging behaviour, M. reukauﬁi is not the only yeast or
Peay, Belisle & Fukami 2012). Moreover, the presence of           micro-organism to colonize ﬂoral nectar (Brysch-Herzberg
vitamins, amino acids or metabolites such as ethanol may                  
                                                                  2004; Alvarez-P   erez & Herrera 2013). Nectar yeasts and
enhance the taste and attractiveness of yeast-inoculated          other nectar micro-organisms vary in a number of physio-
ﬂowers (Herrera, Pozo & Medrano 2013). Further research           logical traits (e.g. fermentation ability, osmotolerance),
is needed to isolate the mechanisms contributing to               which may generate diﬀerent pollinator responses depend-
changes in pollinator foraging behaviour.                         ing on the identity of the micro-organism present. For
   Yeasts may also enhance the modality of ﬂoral sig-             example, although B. terrestris responded positively to the
nalling by providing an additional cue for the presence of        presence of yeasts in nectar, the magnitude of response

                          © 2016 The Authors. Functional Ecology © 2016 British Ecological Society, Functional Ecology, 31, 613–621
            Case 1:20-cv-03477-LLS Document 26-9 Filed 08/31/20 Page 8 of 10


                                                                                           Yeast eﬀects on pollinator preference 619

varied depending on the identity of yeast, as foragers               amount of protein available in pollen is low. Our results
responded more strongly to the presence of M. reukauﬁi as            suggest, however, that at ecologically relevant densities,
opposed to M. gruesii (Herrera, Pozo & Medrano 2013).                yeasts do not aﬀect bumblebee microcolony reproduction
Moreover, numerous pollinators have been shown to have               under experimental laboratory conditions. Thus, the direct
a strong aversion to bacteria-colonized nectar, including            eﬀect of yeasts on bumblebees may be commensal, having
bumblebees (Junker et al. 2014), honeybees (Good et al.              no detectable ﬁtness costs or beneﬁts. This is not unlike
2014) and hummingbirds (Vannette, Gauthier & Fukami                  many microbial gut associates found in bees that may
2013). Deterrence is likely mediated by their eﬀects on nec-         derive a beneﬁt from their host without imposing a cost or
tar traits, including reductions in nectar pH and alterations        providing a beneﬁt (V  asquez et al. 2012; Koch et al. 2013).
of both nectar sugar concentration and ratios (Vannette,             However, it is important to note that even though there is
Gauthier & Fukami 2013; Good et al. 2014). Future work               no direct consumptive beneﬁt (or cost) of consuming
is needed to elucidate how widely these results can be gen-          yeasts (or yeast-modiﬁed nectar), there is still the potential
eralized and whether potential eﬀects on behaviour are               that yeasts may beneﬁt pollinator energetics and perfor-
dependent upon micro-organism and pollinator identity,               mance in the ﬁeld by providing an honest signal to the
as well as the complexity of micro-organism communities              presence of nectar in ﬂowers. Foraging bumblebees are
in ﬂoral nectar.                                                     faced with a patchy distribution of nectar rewards among
   Though pollinators responded positively to the presence           individual ﬂowers of the same and diﬀerent ﬂowering spe-
of yeast, we cannot rule out the possibility that foraging           cies. Yeasts may improve bumblebee nectar intake rates
on ﬂowers inoculated with NIMs may still be maladaptive              and energetics if they reduce the probability that bees visit
for bumblebees. NIMs may exploit pollinators to their                nectar-free ﬂowers. Given that nectar resource supplemen-
beneﬁt by manipulating their foraging behaviour to aid               tation can increase bumblebee colony ﬁtness (Pelletier &
dispersal to new ﬂowers (T. Fukami, pers. comm.). Results            McNeil 2003), the degree to which yeasts enhance nectar
from Experiment 1 may support such a notion. If NIMs                 intake in wild bumblebee colonies and the eﬀects on col-
aﬀect ﬂoral signalling and enhance the accuracy of deci-             ony ﬁtness in the ﬁeld require further investigation.
sions made by foragers, this would promote ﬂoral con-                   In conclusion, this study demonstrates that a NIM can
stancy (Waser 1986), ensuring NIMs are vectored to                   mediate components of pollinator foraging behaviour.
hospitable, conspeciﬁc ﬂowers. However, responding to a              Future studies are needed that dissect not only the contri-
ﬂoral signal from NIMs may lead pollinators to make the              bution of NIMs to landscape-level variation in nectar
energetically costly decision of visiting ﬂowers with dense          traits, but also how such changes impact pollinator forag-
populations of NIMs, which often have lower concentra-               ing behaviour and pollinator ﬁtness in the ﬁeld. Finally,
tions of sugars (Herrera, Garcıa & Perez 2008; Canto &             because pollinator foraging decisions can have strong
Herrera 2012; Schaeﬀer, Vannette & Irwin 2015). Deter-               eﬀects on patterns of natural selection on ﬂoral and ﬂow-
mining the potential costs of bypassing ﬂowers that may              ering traits (Galen 1989; Schemske & Bradshaw 1999),
be highly rewarding but lacking NIMs vs. the putative                there is the potential that NIMs may indirectly aﬀect polli-
beneﬁts of an honest signal of nectar from NIMs will likely          nator-mediated selection. Considering the microbial con-
depend on factors such as reward availability in the envi-           text of plant–pollinator interactions may provide
ronment and forager experience.                                      important insight into the evolutionary ecology of these
   Although bumblebees actively seek out yeasts in nectar,           interactions for ﬂowering species.
our results suggest that yeast consumption has no eﬀect on
bumblebee ﬁtness. Even when we limited pollen availabil-
                                                                     Acknowledgements
ity, we still did not observe any ﬁtness beneﬁts or costs to
yeast consumption. In our feeding trials, only pollen avail-         We thank Biobest Canada for donating bees for this research and A. Jin
                                                                     and I. Shlosman for laboratory assistance. We also thank Marc-Andre
ability had a signiﬁcant eﬀect on a component of ﬁtness
                                                                     Lachance for kindly providing the M. reukauﬁi strain used in our experi-
measured (probability of egg laying), and the consumption            ments. This research was supported by the Dartmouth College Cramer
of nectar yeast, a potential protein source, could not rescue        Fund awarded to R.S. and National Science Foundation grants DEB-
                                                                     1311156 (R.S. and R.I.) and DEB-1256817 (R.I.). Any opinions, ﬁndings
egg laying under the experimental conditions of this labo-
                                                                     and conclusions or recommendations expressed in this material are those of
ratory study. Yeasts have been used as a protein supple-             the authors and do not necessarily reﬂect the views of the National Science
ment in honeybee colonies (Brodschneider & Crailsheim                Foundation.
2010) and can be an important source of amino acids or
nitrogen for other invertebrates such as Drosophila spp.             Data accessibility
(Northrop 1917; Chippindale et al. 1993; Markow et al.
                                                                     Data deposited in the Dryad Digital Repository http://doi.org/10.5061/
1999). Indeed, dry yeast (Saccharomyces cerevisiae) is rich
                                                                     dryad.nn2h5 (Schaeﬀer et al. 2016).
in amino acids, which comprise c. 45% of its nutrient
composition (Schulze 1995). Given that protein content of
pollen can vary from 25% to 61% across plant species                References
(Roulston & Cane 2000), yeasts may represent an impor-               Adler, L.S. & Bronstein, J.L. (2004) Attracting antagonists: does ﬂoral nec-
tant alternative protein source for pollinators when the               tar increase leaf herbivory? Ecology, 85, 1519–1526.

© 2016 The Authors. Functional Ecology © 2016 British Ecological Society, Functional Ecology, 31, 613–621
              Case 1:20-cv-03477-LLS Document 26-9 Filed 08/31/20 Page 9 of 10


620 R. N. Schaeﬀer et al.

Alm, J., Ohnmeiss, T.E., Lanza, J. & Vriesenga, L. (1990) Preference of         Herrera, C.M. & Pozo, M.I. (2010) Nectar yeasts warm the ﬂowers of a
   cabbage white butterﬂies and honey bees for nectar that contains amino          winter-blooming plant. Proceedings of the Royal Society of London. Ser-
   acids. Oecologia, 84, 53–57.                                                    ies B: Biological Sciences, 277, 1827–1834.

Alvarez-P erez, S. & Herrera, C.M. (2013) Composition, richness and non-       Herrera, C.M., Pozo, M.I. & Medrano, M. (2013) Yeasts in nectar of an
   random assembly of culturable bacterial–microfungal communities in              early-blooming herb: sought by bumble bees, detrimental to plant fecun-
   ﬂoral nectar of Mediterranean plants. FEMS Microbiology Ecology, 83,            dity. Ecology, 94, 273–279.
   685–699.                                                                     Herrera, C.M., de Vega, C., Canto, A. & Pozo, M.I. (2009) Yeasts in ﬂoral
Bates, D., Maechler, M., Bolker, B. & Walker, S. (2015) Fitting linear             nectar: a quantitative survey. Annals of Botany, 103, 1415–1423.
   mixed-eﬀects models using lme4. Journal of Statistical Software, 67, 1–48.   Irwin, R.E., Bronstein, J.L., Manson, J.S. & Richardson, L. (2010) Nectar
Becher, P.G., Flick, G., Rozpez dowska, E., Schmidt, A., Hagman, A.,               robbing: ecological and evolutionary perspectives. Annual Review of
   Lebreton, S. et al. (2012) Yeast, not fruit volatiles mediate Drosophila        Ecology, Evolution, and Systematics, 41, 271–292.
   melanogaster attraction, oviposition and development. Functional Ecol-       Junker, R.R., Romeike, T., Keller, A. & Langen, D. (2014) Density-depen-
   ogy, 26, 822–828.                                                               dent negative responses by bumblebees to bacteria isolated from ﬂowers.
Belisle, M., Peay, K.G. & Fukami, T. (2011) Flowers as islands: spatial dis-       Apidologie, 45, 467–477.
   tribution of nectar-inhabiting microfungi among plants of Mimulus auran-     Kevan, P.G., Eisikowitch, D., Fowle, S. & Thomas, K. (1988) Yeast-con-
   tiacus, a hummingbird-pollinated shrub. Microbial Ecology, 63, 711–718.         taminated nectar and its eﬀects on bee foraging. Journal of Apicultural
Bowers, M.A. (1985) Experimental analyses of competition between two               Research, 27, 26–29.
   species of bumble bees (Hymenoptera: Apidae). Oecologia, 67, 224–230.        Koch, H., Abrol, D.P., Li, J. & Schmid-Hempel, P. (2013) Diversity and
Brodschneider, R. & Crailsheim, K. (2010) Nutrition and health in honey            evolutionary patterns of bacterial gut associates of corbiculate bees.
   bees. Apidologie, 41, 278–294.                                                  Molecular Ecology, 22, 2028–2044.
Brysch-Herzberg, M. (2004) Ecology of yeasts in plant–bumblebee mutual-         Kulahci, I.G., Dornhaus, A. & Papaj, D.R. (2008) Multimodal signals
   ism in Central Europe. FEMS Microbiology Ecology, 50, 87–100.                   enhance decision making in foraging bumble-bees. Proceedings of the
Canto, A. & Herrera, C.M. (2012) Micro-organisms behind the pollination            Royal Society of London. Series B: Biological Sciences, 275, 797–802.
   scenes: microbial imprint on ﬂoral nectar sugar variation in a tropical      Kunze, J. & Gumbert, A. (2001) The combined eﬀect of color and odor on
   plant community. Annals of Botany, 110, 1173–1183.                              ﬂower choice behavior of bumble bees in ﬂower mimicry systems. Behav-
Chippindale, A.K., Leroi, A.M., Kim, S.B. & Rose, M.R. (1993) Pheno-               ioral Ecology, 12, 447–456.
   typic plasticity and selection in Drosophila life-history evolution. I.      Lachance, M.-A., Starmer, W.T., Rosa, C.A., Bowles, J.M., Barker, J.S.F.
   Nutrition and the cost of reproduction. Journal of Evolutionary Biology,        & Janzen, D.H. (2001) Biogeography of the yeasts of ephemeral ﬂowers
   6, 171–193.                                                                     and their insects. FEMS Yeast Research, 1, 1–8.
Chippindale, A.K., Leroi, A.M., Saing, H., Borash, D.J. & Rose, M.R.            MacArthur, R.H. & Pianka, E.R. (1966) On optimal use of a patchy envi-
   (1997) Phenotypic plasticity and selection in Drosophila life history evo-      ronment. The American Naturalist, 100, 603–609.
   lution. 2. Diet, mates and the cost of reproduction. Journal of Evolution-   Manson, J.S. & Thomson, J.D. (2009) Post-ingestive eﬀects of nectar alka-
   ary Biology, 10, 269–293.                                                       loids depend on dominance status of bumblebees. Ecological Entomol-
Cnaani, J., Schmid-Hempel, R. & Schmidt, J.O. (2002) Colony develop-               ogy, 34, 421–426.
   ment, larval development and worker reproduction in Bombus impatiens         Markow, T.A., Raphael, B., Dobberfuhl, D., Breitmeyer, C.M., Elser, L.L.
   Cresson. Insectes Sociaux, 49, 164–170.                                         & Pfeiler, E. (1999) Elemental stoichiometry of Drosophila and their
Cnaani, J., Thomson, J.D. & Papaj, D.R. (2006) Flower choice and learn-            hosts. Functional Ecology, 13, 78–84.
   ing in foraging bumblebees: eﬀects of variation in nectar volume and         Min, K.-J. & Tatar, M. (2006) Restriction of amino acids extends lifespan
   concentration. Ethology, 112, 278–285.                                          in Drosophila melanogaster. Mechanisms of Ageing and Development,
Cnaani, J., Wong, A. & Thomson, J.D. (2007) Eﬀect of group size on ovar-           127, 643–646.
   ian development in bumblebee workers (Hymenoptera: Apidae: Bom-              Mommaerts, V., W€ackers, F. & Smagghe, G. (2013) Assessment of gusta-
   bus). Entomologia Generalis, 29, 305–314.                                       tory responses to diﬀerent sugars in harnessed and free-moving bumble-
Dudley, R. (2000) Evolutionary origins of human alcoholism in primate              bee workers (Bombus terrestris). Chemical Senses, 38, 399–407.
   frugivory. The Quarterly Review of Biology, 75, 3–15.                        Nieh, J.C., Leon, A., Cameron, S. & Vandame, R. (2006) Hot bumble bees
Dyer, A.G., Whitney, H.M., Arnold, S.E.J., Glover, B.J. & Chittka, L.              at good food: thoracic temperature of feeding Bombus wilmattae foragers
   (2006) Behavioural ecology: bees associate warmth with ﬂoral colour.            is tuned to sugar concentration. Journal of Experimental Biology, 209,
   Nature, 442, 525.                                                               4185–4192.
Ehlers, B.K. & Olesen, J.M. (1997) The fruit-wasp route to toxic nectar in      Northrop, J.H. (1917) The role of yeast in the nutrition of an insect (Droso-
   Epipactis orchids? Flora-Morphology-Geobotany-Ecophysiology, 192, 1–7.          phila). Journal of Biological Chemistry, 30, 181–187.
Emlen, J.M. (1966) The role of time and energy in food preference. The          Peay, K.G., Belisle, M. & Fukami, T. (2012) Phylogenetic relatedness
   American Naturalist, 100, 611–617.                                              predicts priority eﬀects in nectar yeast communities. Proceedings of
Fox, J. & Weisberg, S. (2011) An R Companion to Applied Regression.                the Royal Society of London. Series B: Biological Sciences, 279,
   2nd edn. Sage Publications. Thousand Oaks, CA, USA.                             749–758.
Fridman, S., Izhaki, I., Gerchman, Y. & Halpern, M. (2012) Bacterial com-       Pelletier, L. & McNeil, J.N. (2003) The eﬀect of food supplementation
   munities in ﬂoral nectar. Environmental Microbiology Reports, 4, 97–104.        on reproductive success in bumblebee ﬁeld colonies. Oikos, 103, 688–
Galen, C. (1989) Measuring pollinator-mediated selection on morphometric           694.
   ﬂoral traits: bumblebees and the alpine sky pilot, Polemonium viscosum.      Pernal, S. & Currie, R. (2000) Pollen quality of fresh and 1-year-old single
   Evolution, 43, 882–890.                                                         pollen diets for worker honey bees (Apis mellifera L.). Apidologie, 31,
Gegear, R.J., Manson, J.S. & Thomson, J.D. (2007) Ecological context               387–409.
   inﬂuences pollinator deterrence by alkaloids in ﬂoral nectar. Ecology        Pouvreau, A. (1974) Le comportement alimentaire des bourdons (Hyme-
   Letters, 10, 375–382.                                                           noptera, Apoidea, Bombus Latr.): la consommation de solutions sucres.
Golonka, A.M. & Vilgalys, R. (2013) Nectar inhabiting yeasts in Virginian          Apidologie, 5, 247–270.
   populations of Silene latifolia (Caryophyllaceae) and coﬂowering species.    Proctor, M., Yeo, P. & Lack, A. (1996) The Natural History of Pollination.
   The American Midland Naturalist, 169, 235–258.                                  Timber Press, Portland, OR, USA.
Good, A.P., Gauthier, M.-P.L., Vannette, R.L. & Fukami, T. (2014) Honey         Pyke, G.H. (1984) Optimal foraging theory: a critical review. Annual
   bees avoid nectar colonized by three bacterial species, but not by a yeast      Review of Ecology and Systematics, 15, 523–575.
   species, isolated from the bee gut. PLoS ONE, 9, e86494.                     R Core Team (2015) R: A Language and Environment for Statistical
Harder, L.D. (1982) Measurement and estimation of functional proboscis             Computing. R Foundation for Statistical Computing, Vienna, Austria.
   length in bumblebees (Hymenoptera: Apidae). Canadian Journal of Zool-           Available at https://www.R-Project.org.
   ogy, 60, 1073–1079.                                                          Raguso, R.A. (2004) Why are some ﬂoral nectars scented? Ecology, 85,
Heinrich, B. (2004) Bumblebee Economics. Harvard University Press,                 1486–1494.
   Cambridge, MA, USA.                                                          Real, L.A. (1981) Uncertainty and pollinator–plant interactions: the forag-
Herrera, C.M., Garcıa, I.M. & Perez, R. (2008) Invisible ﬂoral larcenies:        ing behavior of bees and wasps on artiﬁcial ﬂowers. Ecology, 62, 20–26.
   microbial communities degrade ﬂoral nectar of bumble bee-pollinated          Real, L.A. (1991) Animal choice behavior and the evolution of cognitive
   plants. Ecology, 89, 2369–2376.                                                 architecture. Science (New York, NY), 253, 980–986.


                                  © 2016 The Authors. Functional Ecology © 2016 British Ecological Society, Functional Ecology, 31, 613–621
             Case 1:20-cv-03477-LLS Document 26-9 Filed 08/31/20 Page 10 of 10


                                                                                                    Yeast eﬀects on pollinator preference 621

Roulston, T.H. & Cane, J.H. (2000) Pollen nutritional content and             Tasei, J.-N. & Aupinel, P. (2008) Nutritive value of 15 single pollens and
  digestibility for animals. Plant Systematics and Evolution, 222, 187–209.      pollen mixes tested on larvae produced by bumblebee workers (Bombus
Schaeﬀer, R.N. & Irwin, R.E. (2014) Yeasts in nectar enhance male ﬁtness         terrestris, Hymenoptera: Apidae). Apidologie, 39, 397–409.
  in a montane perennial herb. Ecology, 95, 1792–1798.                        Vannette, R.L., Gauthier, M.-P.L. & Fukami, T. (2013) Nectar bacteria,
Schaeﬀer, R.N., Vannette, R.L. & Irwin, R.E. (2015) Nectar yeasts in Del-        but not yeast, weaken a plant–pollinator mutualism. Proceedings of the
  phinium nuttallianum (Ranunculaceae) and their eﬀects on nectar quality.       Royal Society of London. Series B: Biological Sciences, 280, 20122601.
  Fungal Ecology, 18, 100–106.                                                Vasquez, A., Forsgren, E., Fries, I., Paxton, R.J., Flaberg, E., Szekely, L.
Schaeﬀer, R.N., Phillips, C.R., Duryea, M.C., Andicoechea, J. & Irwin,           et al. (2012) Symbionts as major modulators of insect health: lactic acid
  R.E. (2014) Nectar yeasts in the tall larkspur Delphinium barbeyi              bacteria and honeybees. PLoS ONE, 7, e33188.
  (Ranunculaceae) and eﬀects on components of pollinator foraging             Waller, G.D. (1972) Evaluating responses of honey bees to sugar solutions
  behavior. PLoS ONE, 9, e108214.                                                using an artiﬁcial-ﬂower feeder. Annals of the Entomological Society of
Schaeﬀer, R.N., Mei, Y.Z., Andicoechea, J., Manson, J.S. & Irwin, R.E.           America, 65, 857–862.
  (2016) Data from: Consequences of a nectar yeast for pollinator prefer-     Waser, N.M. (1986) Flower constancy: deﬁnition, cause, and measurement.
  ence and performance. Dryad Digital Repository, http://doi.org/10.5061/        The American Naturalist, 127, 593–603.
  dryad.nn2h5.                                                                Wiens, F., Zitzmann, A., Lachance, M.-A., Yegles, M., Pragst, F., Wurst,
Scheiner, S.M. (1993) MANOVA: multiple response variables and multispecies       F.M. et al. (2008) Chronic intake of fermented ﬂoral nectar by wild
  interactions. Design and Analysis of Ecological Experiments (eds S.M.          treeshrews. Proceedings of the National Academy of Sciences, 105,
  Scheiner & J. Gurevitch), pp. 94–122. Chapman and Hall, New York,              10426–10431.
  NY, USA.                                                                    Williams, N.M., Regetz, J. & Kremen, C. (2012) Landscape-scale resources
Schemske, D.W. & Bradshaw, H.D. (1999) Pollinator preference and the             promote colony growth but not reproductive performance of bumble
  evolution of ﬂoral traits in monkeyﬂowers (Mimulus). Proceedings of the        bees. Ecology, 93, 1049–1058.
  National Academy of Sciences of the United States of America, 96,           Witzgall, P., Proﬃt, M., Rozpedowska, E., Becher, P.G., Andreadis, S.,
  11910–11915.                                                                   Coracini, M. et al. (2012) ‘This is not an Apple’–yeast mutualism in cod-
Schulze, U. (1995) Anaerobic physiology of Saccharomyces cerevisiae. PhD         ling moth. Journal of Chemical Ecology, 38, 949–957.
  thesis, Technical University of Denmark, Kongens Lyngby, Denmark.
Simpson, S.J. & Raubenheimer, D. (1995) The geometric analysis of feeding     Received 15 March 2016; accepted 19 August 2016
  and nutrition: a user’s guide. Journal of Insect Physiology, 41, 545–553.   Handling Editor: Gaku Kudo
Sutcliﬀe, G.H. & Plowright, R.C. (1990) The eﬀects of pollen availability
  on development time in the bumble bee Bombus terricola K. (Hymenop-
  tera: Apidae). Canadian Journal of Zoology, 68, 1120–1123.




© 2016 The Authors. Functional Ecology © 2016 British Ecological Society, Functional Ecology, 31, 613–621
